People v DeJesus (2021 NY Slip Op 01953)





People v DeJesus


2021 NY Slip Op 01953


Decided on March 30, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 30, 2021

Before: Gische, J.P., Singh, Scarpulla, Mendez, JJ. 


Ind No. 1648/18 Appeal No. 13452 Case No. 2019-04555 

[*1] The People of The State of New York, Respondent, 
vFrank DeJesus, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Tabitha P. Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Gregory Carro, J.), rendered May 15, 2019,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 30, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.